Name: Commission Implementing Decision (EU) 2015/144 of 28 January 2015 laying down the procedures for the submission of applications for grants and requests for payment, and the information relating thereto, in respect of the emergency measures against animal diseases referred to in Regulation (EU) No 652/2014 of the European Parliament and of the Council (notified under document C(2015) 250)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  cooperation policy;  information technology and data processing;  agricultural policy;  EU finance
 Date Published: 2015-01-30

 30.1.2015 EN Official Journal of the European Union L 24/17 COMMISSION IMPLEMENTING DECISION (EU) 2015/144 of 28 January 2015 laying down the procedures for the submission of applications for grants and requests for payment, and the information relating thereto, in respect of the emergency measures against animal diseases referred to in Regulation (EU) No 652/2014 of the European Parliament and of the Council (notified under document C(2015) 250) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (1), and in particular Article 36(5) thereof, Whereas: (1) In accordance with Article 6(1) of Regulation (EU) No 652/2014 grants may be awarded to Member States in respect of the emergency measures taken as a result of the confirmation that one of the animal diseases listed in Annex I to that Regulation has occurred. (2) In order to ensure sound financial management and to have rapid information on disease management, it is appropriate to set the dates by which Member States have to submit their applications for grants and requests for payment, and to specify the information that needs to be provided. In particular, first and updated estimates of the expenditure incurred by Member States should be provided. (3) It is necessary to specify the rate to be applied when converting estimates and requests for payment submitted by Member States not using the euro as their national currency. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Preliminary information Member States shall provide within 30 days of the official confirmation of the occurrence of a disease listed in Annex I to that Regulation a preliminary information on the categories of animals and products concerned and the market values for each of those categories, using an electronic file in accordance with the template set out in Annex I to this Decision. At the same time, Member States shall provide a description of the ongoing and planned actions and the legislation for determining the values of the animals and products to be compensated. Article 2 Information on estimated costs No later than two months after the official confirmation of the occurrence of the disease, Member States shall submit to the Commission an application for a grant pursuant to Article 6(1) of Regulation (EU) No 652/2014 by means of an electronic file in accordance with the template Preliminary budget set out in Annex II on the following: (a) the estimated costs of compensation to owners as referred to in Article 8(1)(a) and (c) of Regulation (EU) No 652/2014; (b) the estimated operational costs as referred to in Article 8(1)(b) and (d) to (g) of Regulation (EU) No 652/2014; (c) where applicable, the estimated other costs essential for the eradication of the disease as referred to in Article 8(1)(h) of Regulation (EU) No 652/2014, attaching an appropriate justification. The description of actions referred to in Article 1 is deemed to be part of the application for a grant. Every two months after the submission of the information referred to in the first paragraph, Member States shall submit updated information on the costs referred to in that paragraph. Article 3 Requests for payment Within six months after the end date fixed in the financing decision or the confirmation of the eradication of the disease, whichever is earlier, Member States shall submit to the Commission: (a) the request for payment for the eligible costs incurred, using an electronic file in accordance with the template set out in Annex III to this Decision; (b) the detailed costs supporting the request for payment with the detailed information on the costs made and paid for the different categories of eligible expenditure, by means of an electronic file, in accordance with the template set out in Annex IV to this Decision; (c) a technical report in accordance with Annex V to this Decision. Article 4 Conversion rate Where the amounts of the estimated costs or of the expenditure incurred by a Member State are in a currency other than the euro, the Member State concerned shall convert them into euro by applying the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application for a grant is submitted by the Member State. Article 5 Addressees This Implementing Decision is addressed to the Member States. Done at Brussels, 28 January 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 189, 27.6.2014, p. 1. ANNEX I PRELIMINARY INFORMATION ON CATEGORIES OF ANIMALS OR PRODUCTS AS MENTIONED IN ARTICLE 1 ANNEX II PRELIMINARY BUDGET AS MENTIONED IN ARTICLE 2 ANNEX III REQUEST FOR PAYMENT AS MENTIONED IN ARTICLE 3(a) ANNEX IV DETAILED INFORMATION ON THE COSTS AS MENTIONED IN ARTICLE 3(b) ANNEX V CONTENT OF THE TECHNICAL REPORT AS MENTIONED IN ARTICLE 3(c) The final technical report shall at least, contain the following information: 1. the starting and end dates of implementation of the measures; 2. a description of the technical measures implemented, with key figures; 3. epidemiological maps; 4. the level of achievement of the targets and technical difficulties; 5. the results of epidemiological inquiries; 6. other relevant epidemiological information: mortality, morbidity, age distribution of dead animals and positive reactors, lesions found, vectors presence, etc.